UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 GERMAINE CANNADY,


                Plaintiff,

         v.
                                                           Civil Action No. 19-cv-2832 (TSC)
 EXECUTIVE OFFICE FOR UNITED
 STATES ATTORNEYS,


                Defendant.


                                MEMORANDUM OPINION

       Plaintiff Germaine Cannady brings this action pro se under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552, seeking the release of records maintained by Defendant, the

Executive Office for United States Attorneys (“EOUSA”), a component of the United States

Department of Justice (“DOJ”). EOUSA moved for summary judgment after answering

Cannady’s complaint, ECF No. 12. For the reasons set forth below, the court will GRANT

EOUSA’s motion for summary judgment.

                                    I.   BACKGROUND

       On June 29, 2015, Cannady was sentenced to 192 months imprisonment after being

convicted for Conspiracy to Distribute and Possess with Intent to Distribute Cocaine and Heroin,

in violation of 21 U.S.C. § 846. See United States v. Cannady et al., 14-cr-389 (D. Md. Aug. 22,

2014). On May 24, 2019, Cannady submitted a FOIA request to EOUSA for:

       (1) documents in the form of inventories prepared by the FBI and/or any other law
       enforcement entity which depict the items seized from the residence and/or
       vehicle of “CI” Michael Barrett; and (2) any notes of interviews involving the FBI
       and “CI” Michael Barrett.

                                          Page 1 of 7
        Def.'s MSJ, Stmt. of Facts (“SOF”) ¶ 1, ECF No. 12-3. On June 7, 2019, EOUSA

provided Cannady a “Glomar response” stating that it is EOUSA policy “neither to confirm nor

deny that records concerning living third parties exist.” Id. ¶ 2.

        Cannady administratively appealed EOUSA's response to the DOJ's Office of

Information Policy (“OIP”), which affirmed, finding that confirming or denying any records’

existence “would constitute a clearly unwarranted invasion of personal privacy and could

reasonably be expected to constitute an unwarranted invasion of personal privacy” to a living

third party. Id. ¶ 4, 7-8.

        Cannady filed suit on September 24, 2019, claiming that EOUSA failed to disclose

reasonably segregable information and improperly invoked FOIA Exemptions 6 and 7(C). Id. at

5, 7. After answering Cannady’s complaint, EOUSA was preparing to file a motion for summary

judgment when it realized that Michael Barrett was not a confidential informant, but instead

Cannady's co-defendant, who pleaded guilty and cooperated with the prosecution. Id. ¶ 9.

EOUSA thus advised Cannady that pursuant to the Privacy Act, 5 U.S.C. § 552(a), and FOIA

Exemptions 6 and 7(C), any records regarding Barrett could not be released “absent express

authorization and consent of the third party, proof that the subject . . . is deceased, or a clear

demonstration that the public interest in disclosure outweighs [Barrett’s] privacy interest and that

significant public benefit would result from the disclosure. . . .” Id. ¶ 10; see also Mar. 30, 2020

Joint Status Report at 1-2, ECF No. 7. Cannady responded that the public interest in disclosure

outweighed Barrett’s personal privacy interest. See June 1, 2019 Resp. to Order of the Ct. at 7,

ECF No. 9. On July 10, 2020, EOUSA moved for summary judgment.

                                    II. LEGAL STANDARD

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
                                             Page 2 of 7
56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). To determine whether there is a

genuine issue of material fact, the court must view all facts in the light most favorable to the non-

moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       The majority of FOIA cases are resolved on motions for summary judgment. Brayton v.

Office of the U.S. Trade Rep., 641 F.3d 521, 527 (D.C. Cir. 2011). The district court’s review of

the agency’s decision to withhold requested documents under FOIA’s specific statutory

exemptions is de novo. 5 U.S.C. § 552(a)(4)(B). The government agency bears the burden of

showing that nondisclosed, requested information falls within a stated exemption. Petroleum

Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1433 (D.C. Cir. 1992) (citing Id.). The

agency’s justification for invoking a FOIA exemption is sufficient if it appears “logical” or

“plausible.” Id. (quoting Larson v. Dep’t of State, 565 F.3d 857, 862 (D.C. Cir. 2009)) (internal

quotation marks omitted).

                                         III. ANALYSIS

       Cannady seeks broad disclosure of inventories of items seized from Barrett and notes of

interviews between the FBI and Barrett—disclosures that EOUSA claim fall squarely within

Exemption 7(C). Compl. at 2; Def.’s MSJ at 6. Cannady does not dispute that the documents

were compiled for law enforcement purposes, but argues that they should not be withheld under

Exemption 7(C) because the public interest in the information outweighs Barrett’s privacy

interest. Id. at 3-5. He also argues that EOUSA failed to sufficiently segregate reasonably

segregable material from disclosure, and that Exemption 7(C) is inapplicable because the

requested information has already been disclosed in the public domain. Id. at 2.

A. Exemption 7(C) and Segregability

       The Freedom of Information Act was meant to facilitate public scrutiny rather than

agency secrecy. See, e.g., Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976) (FOIA was
                                            Page 3 of 7
meant “to pierce the veil of administrative secrecy and to open agency action to the light of

public scrutiny.”) (internal quotation marks omitted). While FOIA contains nine exemptions,

they are meant to be given a “narrow compass.” Milner v. Dep’t of the Navy, 562 U.S. 562, 571

(2011) (internal quotation omitted).

          Exemption 7(C) allows agencies to withhold records compiled for law enforcement

purposes, “but only to the extent that the production . . . could reasonably be expected to

constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). And if the

records to be produced contain information that implicates a third party’s privacy interests, the

records are “categorically exempt from disclosure.” Nation Magazine, Wash. Bureau v. U.S.

Customs Serv., 71 F.3d 885, 896 (D.C. Cir. 1995). A third party’s name and identifying

information in an investigative file are thus presumptively exempt from disclosure. Citizens for

Resp. & Ethics in Wash. v. Dep’t of Just., 746 F.3d 1082, 1096 (D.C. Cir. 2014). That

presumption also includes information that a person controls the dissemination of, or otherwise is

“not freely available to the public.” Reporters Comm., 489 U.S. at 763-64.

          To determine whether records are categorically exempt, a court should first identify the

privacy interests articulated by the agency, then the countervailing public interest in disclosure

asserted by the plaintiff, and balance those interests against each other. Boyd v. EOUSA, 87 F.

Supp. 3d 58, 72-74 (D.D.C. 2015) (citing Dep’t of Just. v. Reporters Comm. for Freedom of the

Press, 489 U.S. 749, 756 (1989)). Should the private interests outweigh the public, the records

are categorically exempt from disclosure; the agency need neither search nor subsequently

segregate non-exempt and exempt portions of a record. Schrecker v. Dep’t of Just., 349 F. 3d

657, 661 (D.C. Cir. 2003) (citing SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1206 (D.C. Cir.

1991)).



                                             Page 4 of 7
       Cannady does not dispute that Barrett maintains a privacy interest in the records sought;

the decision to share what he said to the FBI and what was seized from his home and vehicles is

his alone. Reporters Comm., 489 U.S. at 763-64. Cannady however, argues that Barrett’s

privacy interest is lessened because he was convicted. See Pl.’s Opp. at 3; Pl.’s Sur-Reply at 3,

ECF No. 16. But while a conviction weakens a person’s privacy interest, it does not eliminate it.

Citizens for Resp., 854 F.3d at 682. In the context of Exemption 7(C), that is significant. See,

e.g., National Ass’n of Ret. Fed. Emps. v. Horner, 879 F.2d 873, 879 (D.C. Cir. 1989) (“[E]ven a

modest privacy interest[] outweighs nothing every time.”).

       Having established Barrett’s legitimate privacy interest, the court turns to whether

Cannady has asserted a public interest in disclosure. Id.at 756. He has not. To defeat an

agency’s Exemption 7(C) claim, a plaintiff must “show that the public interest sought to be

advanced is a significant one” and that “the information is likely to advance that interest.” Nat'l

Archives & Recs Admin. v. Favish, 541 U.S. 157, 172 (2004). That can include government

wrongdoing, but the plaintiff “must produce evidence that would warrant a belief by a reasonable

person that the alleged Government impropriety might have occurred.” See, e.g., Boyd v.

Criminal Div., 475 F.3d 381, 387 (D.C. Cir. 2007) (finding that unsubstantiated claims of

government wrongdoing were insufficient to invoke the public interest in a FOIA case).

       Cannady claims the public has an interest in uncovering alleged law enforcement

misconduct involving Barrett. Pl.’s Opp. at 3-4. He asserts that FBI Agent Eric Nye gave

Barrett Oxycodone during a proffer session without first checking with FBI medical staff and

falsely testified at trial about finding a tally sheet of drug deals in Barrett’s home. Id. at 3-4. At

trial, Agent Nye testified that “no tally sheets were recovered” during a search of Barrett’s home,

but after trial the Government discovered a single sheet of paper recovered from Barrett’s home



                                             Page 5 of 7
that it had failed to turn over to Cannady. United States v. Cannady, 719 F. App'x 237, 239 (4th

Cir. 2018). Based on this, the District Court granted Cannady a new trial, concluding that the

failure to disclose constituted a violation of Brady v. Maryland, 373 U.S. 83 (1963). Id. at 238.

The decision to grant a new trial was reversed by the Fourth Circuit on the grounds that the tally

sheet was not material under Brady. Id. at 241. But these facts are not enough for Cannady to

meet his burden to adduce evidence that would cause a reasonable person to believe that

wrongdoing occurred. See Boyd, 475 F.3d at 387. Even though the trial court in Cannady’s case

found that there had been a Brady violation, the document calling Nye’s testimony into question

was disclosed to Cannady, the Fourth Circuit found that the failure to disclose the document was

not material, and Cannady has alleged no other facts from which the court could infer

prosecutorial misconduct. Cannady, 719 F. App’x at 240-41.

       Cannady has therefore failed to show a public interest in disclosure. And while Barrett’s

privacy interests in the records sought might be somewhat diminished, that privacy interest is

still enough for the records to be subject to categorical exclusion from disclosure under

Exemption 7(C). This categorical exclusion also moots Cannady’s arguments that EOUSA was

required to reasonably segregate any non-exempt information it possessed. Because the records

were categorically exempt, there was no need to segregate information.

B. Public Domain

       Cannady argues in the alternative that because “[l]aw enforcement immediately made

[the contents of the requested materials] known in news reports,” the materials are subject to

disclosure under the public domain doctrine. Id. at 3. That doctrine provides that “materials

normally immunized from disclosure under FOIA lose their protective cloak once disclosed and

preserved in a permanent public record.” Cottone v. Reno, 193 F.3d 550, 554 (D.C. Cir. 1999).

A plaintiff, however, must “point to specific information in the public domain that appears to
                                            Page 6 of 7
duplicate that being withheld.” Id. Cannady has not done so; his argument is supported only by

his conclusory statement that there were news reports revealing the information sought. Pl.’s

Opp. at 2. Without specific information, Cannady cannot invoke the public domain doctrine to

defeat the exclusion of the requested records under Exemption 7(C).

                                     IV. CONCLUSION

       For the foregoing reasons, Defendant’s motion for summary judgment, ECF No. 12 will

be GRANTED. The case will be closed. A corresponding Order will accompany this

memorandum opinion.



Date: March 23, 2022

                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge




                                          Page 7 of 7